DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgement is made of the amendment filed August 16, 2021.  Claims 22-24 remain pending in the application.  
Claims 22-24 are currently amended.  
Claims 1-21 and 25 are canceled.
No claims are newly added.

Response to Arguments
Applicant’s arguments, see REMARKS, filed August 16, 2021, with respect to claims 1, 3,5-7, 9, 10, 13-16 and 20-25 rejected under 35 USC 103 as being unpatentable over Nogami et al. (US 2012/0088458 A1) in view of Chen et al. (US 2016/0365993 A1) have been fully considered and are persuasive. The rejection is withdrawn in view of amendment filed August 16, 2021.


Allowable Subject Matter
Claims 22-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, Nogami et al. (US 2012/0088458 A1) in view of Chen et al. (US 2016/0365993 A1), fails to teach, “An electronic apparatus for user equipment side comprising a processing circuitry, the processing circuitry being configured to…perform control to send indication information related to the mapping scheme to the base station, wherein the indication information comprises: a rank index for each of the two or more transmission/reception points, and the indication information further comprises a bitmap, and wherein a length of the bitmap is a sum of rank indices of the two or more transmission/reception points,” as recited in claims 22-24. 
Nogami is an exemplary reference in the relevant field of endeavor.  Nogami discloses a transmission device, communication system, and communication method.  A transmission device includes: a transmitting unit that transmits a common reference signal and a receiving device-specific reference signal to a receiving device; a selecting unit that selects either a first mode reporting a receiving quality using only the common reference signal or a second mode reporting a receiving quality using at least the receiving device-specific reference signal; and a notifying unit that notifies a mode selected by the selecting unit to the receiving device. However, Nogami fails to teach, “An electronic apparatus for user equipment side comprising a processing circuitry, the processing circuitry being configured to…perform control to send indication information related to the mapping scheme to the base station, wherein the indication information comprises: a rank index for each of the two or more transmission/reception points, and the indication information further comprises a bitmap, and wherein a length of the bitmap is a sum of rank indices of the two or more transmission/reception points,” as recited in claims 22-24. 
apparatus for user equipment side comprising a processing circuitry, the processing circuitry being configured to…perform control to send indication information related to the mapping scheme to the base station, wherein the indication information comprises: a rank index for each of the two or more transmission/reception points, and the indication information further comprises a bitmap, and wherein a length of the bitmap is a sum of rank indices of the two or more transmission/reception points,” as recited in claims 22-24.
Finally, claim 39 of Moon et al. (US 2017/0202014 A1) discloses “wherein the CSI-RS antenna port is included in CSI-RS antenna port array and is disposed on at least two of a first axis, a second axis, and a third axis, and the receiving of port number providing state information includes receiving a bitmap having a length that corresponds to a sum of the number of CSI-RS antenna ports disposed on the first axis and the number of CSI-RS antenna ports disposed on the second axis and indicating a port number providing state on respective rows and respective columns of the CSI-RS antenna port array from the base station.” However, Moon fails to teach, “An electronic apparatus for user equipment side comprising a processing circuitry, the processing circuitry being configured to…perform control to send indication information related to the mapping scheme to the base station, wherein the indication 

For these reasons claims 22-24 are allowed over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA M MCKIE whose telephone number is (571)270-5148.  The examiner can normally be reached on Monday-Friday 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








GINA M. MCKIE
Examiner
Art Unit 2631



/GINA M MCKIE/Examiner, Art Unit 2631   

/SHUWANG LIU/Supervisory Patent Examiner, Art Unit 2631